DETAILED ACTION
In application filed on 08/14/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 and 09/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-20, directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are thereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
The declaration under 37 CFR 1.132 filed 01/20/2022 is sufficient to overcome the rejection of claims 1-7 based upon the U.S.C 103 rejection with respect the combination of Miyazaki and Cregger et al. 
Also, Applicant’s arguments, see Page 8, filed on 01/20/2022, with respect to the 35 U.S.C. §103 rejections on Claims 1-7 have been fully considered and are persuasive. 
Examiner submits that Applicant’s arguments with respect to Claims 1-7 has been considered and are persuasive.

Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1 

The closest prior art, Miyazaki (US20080009641A1) teaches an indicator solution comprising a starch, an iodide, a thiosulfate, and water (Para 0020, water, for example, is used as solvent, and potassium iodide, starch, and thiosulfate ion is dissolved.), 
the starch, the iodide, the thiosulfate, (Para 0020) and in the following proportions, based on the indicator solution taken as 100 mass%:
(a) starch (Para 0010, 0011);
(b) iodide (Para 0010, 0011);
(c) thiosulfate (Para 0010); and
(d), wherein the total amount of (a), (b), and (c) (Para 0010, 0011).
(e) water (Para 0006, 0020) 60 to 99 mass%

However, Miyazaki (US20080009641A1) does not teach or fairly suggests the combination and steps of the limitation:
(a) starch: 0.01 to 5 mass%;
(b) iodide: 0.01 to 5 mass%;
(c) thiosulfate: 0.01 to 10 mass%;
(d) water-soluble organic solvent: 0.1 to 40 mass%; and
(e) water: 60 to 99 mass%,
wherein the total amount of (a), (b), and (c) is greater than 0.6 mass%.


The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       
                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797